x

Oo

y §
3%

ar Ey
Beas
a2 2
35 a ™
4528
lee
a4 & ip
ml of > @
oO nN
Ou
Rg

ml

&

oOo C6 NAN HD A BF WS NH =

~» NY NY NY N NY NY N N | FS FF FP FP SFP SF SEF SlhlU
Co nt NH wD & Oo NYO we So OBO OBO HSH BD eH FF | VY = &

 

 

Case 2:19-cr-00059-MMD-VCF Document 62 Filed 12/16/19 Page 1 of 4
FILED RECEIVED

.

LANCE J. HENDRON, ESQ.
Nevada Bar No. 11151
HENDRON LAW GROUP LLC
625 S. Eighth Street

ENTERED

  
   

____— SERVED ON
COUNSEL/PARTIES OF RECORD

Las Vegas, Nevada 89101 K US DISTRICT COURT
Office: (702) 758-5858 ¢@ Facsimile: (702) 387-0034 CT TRICT OF NEVADA
E-mail: lance@ghlawnv.com RY: DEPUTY

 

 

Attorney for Defendant, Rahmel Penny ,

UNITED STATES DISTRICT couRT O RDER.

CLARK COUNTY, NEVAD

UNITED STATES OF AMERICA, CASE No.: 2:19-cr-00059-MMD-VCEF-3
Plaintiff, STIPULATION TO CONTINUE
HEARING ON REVOCATION OF
vs. PRETRIAL RELEASE
RAHMEL PENNY, (FOURTH REQUEST)
Defendant.

 

 

IT IS HEREBY STIPULATED BY AND BETWEEN Defendant, Rahmel

Penny, through his counsel, Lance J. Hendron, Esq. of the law firm of Hendron

Law Group LLC, and Plaintiff, United States of America, through its counsel,

Nicholas A. Trutanich, United States Attorney, Linda Mott, Assistant United States

Attorney, that the hearing on revocation of pretrial release in the above-captioned

matter currently set for December 17, 2019 at 10:00 a.m. be continued to a date

and time convenient to this Court, but no sooner than 30 days from the current

scheduled hearing.

This Stipulation is entered into for the following reasons:

1. Mr. Penny appeared before the court on Monday, September 23, 2019
based upon a petition for action on conditions of pretrial release.

2, Mr. Penny submitted to detention pending the gathering of various

documents that he wished to be present at hearing.

 
LAS VEGAS, NEVADA 89101

TEL (702) 758-5858 = Fax (702) 387-0034

HENDRON LAW GROUP LLC
625 S. EIGHTH STREET

So eo NHN BD OH ee |} NH

NY WN NHN NYO NO NO NH NO ORR ee ek ek lt
co 1 BO A Oe ]D!LhUmUNlmlUMmlCCSOlCOOlUlUeMOlUCUCUC NMTClCUCNNOC OURO NO CUS

 

 

Case 2:19-cr-00059-MMD-VCF Document 62 Filed 12/16/19 Page 2 of 4

3. The documents Mr. Penny and his counsel wish to rely upon at hearing
were just recently received and counsel needs additional time to
review.

4. There are ongoing pretrial/pre-revocation hearing negotiations.

5. Mr. Hendron has spoken to Ms. Mott, and Ms. Mott has indicated that
she has no objection to this continuance.

6. Additionally, denial of this request for continuance could result in a
miscarriage of justice.

7. In addition, the continuance sought is not for delay and the ends of
justice are in fact served by the granting of such continuance which
outweigh any interest of the public and the defendant in proceeding
with hearing on revocation of pretrial release on December 17, 2019.

DATED this _16 day of December, 2019.

 

Respectfully Submitted,

/s/ L. Hendron
Lance J. Hendron, Esq.
Attorney for Defendant, Rahmel Penny

/s/ Linda Mott
Nicholas A. Trutanich
United States Attorney
Linda Mott
Assistant United States Attorney
Attorney for United States

 

 
RON LAW GROUP LLC
625 S. EIGHTH STREET
LAS VEGAS, NEVADA 89101

TEL (702) 758-5858" Fax (702) 387-0034

eo @6 INA BD a > |] NHN

Nv NY NY N NY N NO NO NO me Se Sl lt
co TKN KN AK eh OlelUMNGlUlrESlCCOlUlUlCUCCOClUMOMUCU THECUS

 

 

Case 2:19-cr-00059-MMD-VCF Document 62 Filed 12/16/19 Page 3 of 4

LANCE J. HENDRON, ESQ.

Nevada Bar No. 11151

HENDRON LAW GROUP LLC

625 S. Eighth Street

Las Vegas, Nevada 89101

Office: (702) 758-5858 ¢ Facsimile: (702) 387-0034
E-mail: lance@ghlawnv.com

Attorney for Defendant, Rahmel Penny

UNITED STATES DISTRICT COURT

CLARK COUNTY, NEVADA
UNITED STATES OF AMERICA, CASE No.: 2:19-cr-00059-MMD-VCF-3
Plaintiff,
VS.
RAHMEL PENNY,
Defendant.

 

 

FINDINGS OF FACTS

Based on the pending Stipulation of Counsel, and good cause appearing

therefore, the Court finds that:

1.

Mr. Penny appeared before the court on Monday, September 23, 2019,
based upon a petition for action on conditions of pretrial release.

Mr. Penny submitted to detention pending the gathering of various
documents that he wishes to present at hearing.

Documents that Mr. Penny and his counsel wish to rely upon at
hearing were just recently received and counsel needs additional time
to review.

There are ongoing pretrial/pre-revocation hearing negotiations.

Mr. Hendron has spoken to Ms. Mott, Assistant United States

Attorney, and she has no objection to this continuance.

 
x
°
9
| 8
of

ae a
SES
48 ao
Ae ae
a4 ke
Ask
g

o Se NSF DN ee Fe DH O_O

Nv NY NY NH NH WBN NH NO NB we re ee mm ek ek et
eo NIN NWN tT kh eR UNllUlrRSlUCOCOlUlCUMCOlUDODUNCUCONO ONS CUD

 

 

Gase 2:19-cr-00059-MMD-VCF Document 62 Filed 12/16/19 Page 4 of 4

6. Additionally, denial of this request for continuance could result in a
miscarriage of justice.

7. In addition, the continuance sought is not for delay and the ends of
justice are in fact served by granting of such continuance which
outweigh any interest of the public and the defendant in proceeding

with hearing on revocation of pretrial release on December 17, 2019.

ORDER
IT IS HEREBY ORDERED, that the hearing on revocation of pretrial

release, currently scheduled for December 17, 2019, at the hour 10:00 a.m., be

vacated and continued to Onuer 4 2] ! le the hour of / O ‘OD A.m.
DATED this | Va day of Diconbfbors.

 

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 
